 

Case 7:21-cr-01015 Document1 Filed on 04/25/21 in TXSD Page 1of 3
trict Court
United States Oe Texas
FILED

m
AO 91 (Rev. 11/11) Criminal Complaint Southe

UNITED STATES DISTRICT COURT APR 25 2021

for the

 

 

kK
an Ochsner, Cler
Southern District of Texas Nath

 

 

United States of America ) uf
: \- O83 M
) Case No. M- Oo
Argelio Chavero (Y.0.B. 1972) )
Citizenship: USA
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 24, 2021 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 960 Knowingly and intentionally conspire to import into the United States from

Mexico approximately12.52 kilograms of methamphetamine, a Schedule II
controlled substance.

This criminal complaint is based on these facts:

See "Attachment A"

a Continued on the attached sheet.

/s/ Evan Ratcliff

Complainant's signature

 

Sworn to and executed by reliable electronic means, sworn to
Printed name and title and attested telephonically per Evan Ratcliff, HSI Special Agent
FED.R.CR.4.1, and probable

cause found on:

Sworn to before me and signed in my presence.

Date: 4/25/2021 7:34 pm Now

Judye’ssignature

 

Printed name and title

City and state: McAllen, Texas Nadia S. Medrano, U.S. Magistrate Judge

Printed name and title

 
 

Case 7:21-cr-01015 Document1 Filed on 04/25/21 in TXSD Page 2 of 3

Attachment A

On April 24, 2021, at approximately 1205 HRS, Augustine ROMERO, driving a 2006 Chevrolet Trailblazer,
arrived at the Hidalgo Port of Entry (POE) from Mexico seeking entry into the United States. During his
primary inspection, ROMERO told US Customs & Border Protection Officers (CBPO) that he was traveling
into the country to purchase fan parts and to eat at Whataburger. CBPOs became suspicious after
noting that ROMERO only had $6 USD in his possession which did not appear to be enough to purchase
these items and that that the fuel level was very low on the Trailblazer. CBPOs stated that, when
questioned further, ROMERO appeared to be overly talkative and said the vehicle belonged to a friend.
CBPOs obtained a negative declaration for contraband including narcotics and referred him to secondary
for more detailed inspection.

Registration records show that the vehicle was registered to Jacqueline Marie Garza in May 2019 with
an address in Brownsville, Texas.

Once at secondary, CBPOs x-rayed the Trailblazer and noticed anomalies in the gas tank. CBPOs utilized
a fiberoptic scope and confirmed that anomalies were present inside of the tank. US Customs & Border
Protection (CBP) also deployed a narcotics K-9 on the vehicle which yielded a positive result for the
presence of the odor of narcotics. After further searching and the removal of the gas tank, CBPOs
removed 33 packages from the gas tank of which 9 tested positive for the properties of marijuana and
the remaining 24 tested positive for the properties of methamphetamine. The total weight of the
methamphetamine packages was 12.52 kilograms.

While CBPOs were searching the vehicle for narcotics, a CBP team conducted record checks on the
vehicle and found that Argelio CHAVERO had previously driven this Chevy Trailblazer into the US from
Mexico ten days earlier. While they were querying his records, they observed that CHAVERO had just
entered the US from Mexico walking on foot approximately eleven minutes prior to ROMERO arriving
with the vehicle. During their record checks, CBPOs located an image of the Trailblazer exiting the US to
Mexico on April 22, 2021, two days before the seizure, in which CHAVERO can be seen driving the
Trailblazer with ROMERO in the passenger seat. Suspecting that the two might be working together and
that CHAVERO might be scouting to make sure the drug load crossed, CBPOs checked outside of the POE
and found CHAVERO standing on the sidewalk in view of what was happening with the Trailblazer.
CHAVERO agreed to come with CBPOs back to the immigration waiting room to answer questions.

Shortly after the seizure, CBP contacted Homeland Security Investigations (HSI) Special Agents who
responded to the POE to investigate. HSI SAs conducted a custodial interview of ROMERO and
presented the photograph of he and CHAVERO leaving the country in the same Trailblazer two days
earlier, ROMERO explained that he was recruited by CHAVERO, who he knew only as “Amigo”, to drive
the Trailblazer into the country in exchange for approximately $500 pesos. ROMERO stated that he
crossed the Trailblazer into the US for CHAVERO twice before, but on both times CHAVERO was waiting
for him just north of the POE where they would switch seats and CHAVERO would immediately bring
him back to Mexico. ROMERO consented to allow HSI SAs to search his cell phone and identified a 956
area code telephone number entered as “Amigo” on his phone that he utilized to contact CHAVERO.

HSI SAs queried crossing records on the Trailblazer and found that on the previous two crossings,
ROMERO entered the US in the Trailblazer alone and CHAVERO crossed from Mexico into the US on foot
within minutes of each other. Images showed the Trailblazer, now driven by CHAVERO, crossing the
 

 

Case 7:21-cr-01015 Document1 Filed on 04/25/21 in TXSD_ Page 3 of 3

vehicle back to Mexico with ROMERO in the passenger seat. During one trip, the two returned in
approximately 25 minutes after crossing, and on a second trip they returned to Mexico after only
approximately 5 minutes. This information corroborated ROMERO’s statement.

ROMERO told HSI SAs that on this day he met CHAVERO on the Mexican side of the Hidalgo bridge while
CHAVERO was driving the Trailblazer. ROMERO stated that CHAVERO got out of the Trailblazer, left
walking toward the US on foot, and ROMERO drove it into the country shortly after. ROMERO stated
that this day's crossing was different since CHAVERO told him that he (ROMERO) would have to walk
back to Mexico and that CHAVERO would be leaving with the vehicle. ROMERO admitted that he
suspected there might be drugs inside of the car.

HSI SAs also interviewed CHAVERO about the incident. Throughout the interview, CHAVERO made false
and inconsistent statements. At the start of the interview, CHAVERO denied knowing anything about a
Chevy Trailblazer and denied ever driving one. HSI SAs presented a photograph from two days before
the seizure of CHAVERO leaving the US to Mexico driving the Chevy Trailblazer with ROMERO in the
passenger seat. CHAVERO was visibly shocked to see the photograph and started to stutter and breathe
rapidly. CHAVERO identified himself as the driver in the photo, but said he had no idea about the
vehicle and that it was not his. When questioned about ROMERO in the passenger seat, CHAVERO told
investigators that he had no idea who he was and refused to provide any details.

HSI SAs told CHAVERO that the Trailblazer he previously drove was loaded with narcotics. CHAVERO
said that he had no involvement with it and did not know anything about “weed” being in it despite the
fact that SAs never told him there was marijuana mixed into the load in the gas tank. Later in the
interview, CHAVERO changed his story and said that an unknown woman told him to pick up the
Trailblazer in the parking lot of the mall in McAllen, but refused to provide any further details.
Throughout the interview, CHAVERO continuously denied having involvement with the drugs and said
“you didn’t catch me with the drugs” indicating that he believed that if he did not have possession of the
narcotics that he could not be arrested.

CHAVERO consented to HSI SAs searching his cell phone. During the search, HSI SAs observed that
CHAVERO’s telephone number is the same telephone number programmed into ROMERO’s phone as
“Amigo”. During the interview, CHAVERO’s cellular phone was receiving numerous calls from a Mexican
telephone number that was not programmed. When asked about it by HSI SAs, CHAVERO stated that he
did not know the name of the person using the phone and said it was a friend. Records on the cell
phone showed that there were ten calls placed between the two phones on this date over a period of
approximately three hours, and that CHAVERO’s phone missed five calls from the Mexican number
between 1404 HRS and 1435 HRS. HS! SAs located a blank/empty text message conversation in
CHAVERO’s phone leading investigators to believe messages had been deleted from the device.
